I respectfully dissent from the majority opinion of the court.
The sole question in the instant cause is whether the trial court erred in granting appellees' motion for directed verdict at the conclusion of the appellant's evidence.
Civ. R. 50(A), in pertinent part, states:
"(4) When granted on the evidence. When a motion for a directed verdict has been properly made, and the trial court, after construing the evidence most strongly in favor of the party against whom the motion is directed, finds that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party, the court shall sustain the motion and direct a verdict for the moving party as to that issue."
A review of the evidence offered by the appellant in the proceedings below indicates reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion was adverse to the party against whom the motion was directed, the appellant.
The benchmark case in libel law in the United States is NewYork Times Co. v. Sullivan (1964), 376 U.S. 254. In the NewYork Times case, the United States Supreme Court stated, at pages 279 to 280:
"The constitutional guarantees require, we think, a federal rule that prohibits a public official from recovering damages for a defamatory falsehood relating to his official conduct unless he proves that the statement was made with *Page 151 
`actual malice' — that is, with knowledge that it was false or with reckless disregard of whether it was false or not."
In Curtis Publishing Co. v. Butts (1967), 388 U.S. 130, the United States Supreme Court extended the First Amendment safeguards of the New York Times case to those defending libel actions brought by public figures as well as public officials. Appellant was found by the trial court to be a public figure.
Here, the newspaper article written by Ted Diadiun of the Willoughby News-Herald was based on what he had personally observed at the wrestling match where the incident occurred and the testimony he had personally heard appellant give at the hearing before OHSAA and what he had supposedly learned about appellant's testimony at a judicial hearing in the Court of Common Pleas of Franklin County from Dr. Harold Meyer, Commissioner of the OHSAA, in a telephone conversation. Diadiun concluded that appellant had allegedly lied in the Franklin County court proceedings.
The important question is whether Ted Diadiun wrote his article with "actual malice" towards appellant, as required by the New York Times case. In other words, did Diadiun write his article knowing it was false or with reckless disregard of whether it was false or not.
At the conclusion of appellant's evidence in the court below, there was no evidence before the court that Diadiun wrote the article with "actual malice" against the appellant.
Rather, the evidence indicated Diadiun wrote the article based on his personal observations as to what occurred at the wrestling match and what appellant testified to at the OHSAA hearing in addition to what Dr. Meyer had indicated to him about appellant's testimony in court. Based on these sources of information, Diadiun expressed his opinion as to the statements of appellant in the Franklin County court proceedings. Diadiun believed his article to be true.
I am of the opinion that the article written by Diadiun falls within the limits of the court's words, at page 269, of theNew York Times case:
"`[I]t is a prized American privilege to speak one's mind, although not always with perfect good taste, on all public institutions,' * * * and this opportunity is to be afforded for `vigorous advocacy' no less than `abstract discussion.'" *Page 152 
I would affirm the judgment of the trial court.
CONNORS, J., of the Sixth Appellate District, sitting by designation in the Eleventh Appellate District.